DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner attempted to contact the Applicant Representative Thomas Tatonetti on 10/12/2021, 10/26/2021 and 11/05/2021 at (917) 684-2684 regarding the suggestion of amendment claims 1 and 6 in order to advance the Application for condition of allowance, but have to leave voice messages. Therefore, an Office Action is issued.

Drawings
The drawings were received on 10/07/2020 these drawing are acceptable by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2013/0110996 A1) in view of Stibel et al. (US 2012/0260209 A1).

one or more processing modules; one or more data storage modules, operatively coupled to the one or more processing modules, wherein the one or more data storage modules (Paragraph [0026], fig.1, #135 teach storage are configured to store at least one of: 
an address data corresponding to an address of at least one entity; 
wherein the address data is stored in form of hierarchical addressing blocks, corresponding to at least one of: nationality, state, city, town, locality, sub-locality, street, landmark, building, floor number, postal code, zip code and identification number (Paragraph [0022] teach storage 135 storing a unique identify and street address in hierarchical database system; and 
a unique address parameter corresponding to at least one address of at least one entity (Paragraphs [0021], [0023], [0048], fig.2b #235 teach unique identify); 
at least one memory module operatively coupled to the one or more processing modules, wherein the at least one memory module stores instructions which, when executed by the one or more processing modules (fig.1, #135), causes the one or more processing modules to. Young is silent on
select, from the one or more data storage modules, a first address data corresponding to an address of a first entity; 
convert the first address data into a first set of hierarchical addressing blocks; 
select, from the first set of hierarchical addressing blocks, at least one hierarchical addressing block; 

compare at least a portion of the first address data with at least a portion of the second address data, to generate a similarity score; and 
update a first unique address parameter of the first address data corresponding to the generated similarity score.
In an analogous art, Stibel teaches
select, from the one or more data storage modules, a first address data corresponding to an address of a first entity (Paragraphs [0087], [0036], [00138], fig.5 Illustrate and teach database storage plurality of information and select a desired entity from the selectable list); 
 		
    PNG
    media_image1.png
    299
    316
    media_image1.png
    Greyscale

convert the first address data into a first set of hierarchical addressing blocks (Paragraph [0130] teach credibility data convert into tangible data); 

select, from the one or more data storage modules, a second address data corresponding to an address of a second entity, based on the selected at least one hierarchical addressing block (Paragraphs [0087], [0177] teach selecting from set of credibility modules); 
compare at least a portion of the first address data with at least a portion of the second address data, to generate a similarity score (Paragraphs [0058], [0060], [0200]  teach comparing and generating credibility scores); and
update a first unique address parameter of the first address data corresponding to the generated similarity score Paragraphs [0205], [0207] teach the hierarchical layer of credibility data relating the updates pane).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Young with Stibel’s system such that address data is stored in form of hierarchical addressing blocks, corresponding to at least one of: nationality, state, city, town, locality, sub-locality, street, landmark, building, floor number, postal code, zip code and identification number, a unique address parameter corresponding to at least one address of at least one entity, convert the first address data into a first set of hierarchical addressing blocks;  select, from the first set of hierarchical addressing blocks, compare at least a portion of the first address data with at least a portion of the second address data, to 

 	Regarding claim 2. Young and Stibel teach the system of claim 1, Stibel teaches wherein the one or more processing modules is further configured to convert the second address data into a second set of hierarchical addressing blocks (Paragraphs [0011], [0130]). 

Regarding claim 3. Young and Stibel teach the system of claim 2, Stibel teaches wherein to generate the similarity score, only those portions of the first and second address data are compared which are lower in hierarchy than the selected at least one hierarchical addressing block (Paragraphs [0058], [0060], [0200]).  

 Regarding claim 4. Young and Stibel teach the system of claim 1, Stibel teaches wherein the first unique address parameter of the first address data is equal to a second unique address parameter of the second address data when the generated similarity score is above a threshold (Paragraphs [0087], [0138], [0200]).

Regarding claim 5. Young and Stibel teach the system of claim 1, wherein the first unique address parameter of the first address data is different from a second unique address parameter of the second address data when the generated similarity score is lower than a threshold (Paragraphs [0087], [0138], [0200]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stibel et al. (US 2012/0260209 A1).
Regarding claim 6. Stibel teaches a method of generating a unique address parameter corresponding to a first address data of a first entity, the method comprising: 
converting the first address data into a first set of hierarchical addressing blocks (Paragraph [0130] teach credibility data convert into tangible data);  
selecting, from the first set of hierarchical addressing blocks, at least one hierarchical addressing block (Paragraph [0202], [0216], [0221] teach set of hierarchical layers and select the topmost hierarchical layer); 
selecting a second address data corresponding to an address of a second entity,  based on the selected at least one hierarchical addressing block (Paragraphs [0087], [0177] teach selecting from set of credibility modules);  
compare at least a portion of the first address data with at least a portion of the second address data, to generate a similarity score (Paragraphs [0058], [0060], [0200]  teach comparing and generating credibility scores); and


Regarding claim 7. Stibel teaches the method of claim 6, wherein the second address data is converted into a second set of hierarchical addressing blocks (Paragraph [0130]).

 Regarding claim 8. Stibel teaches the method of claim 7, wherein to generate the similarity score, only those portions of the first and second address data are compared which are lower in hierarchy than the selected at least one hierarchical addressing block (Paragraphs [0087], [0138], [0200]).

Regarding claim 9. Stibel teaches the method of claim 7, wherein the method further comprises:
 matching the first set of hierarchical addressing blocks with the second set of hierarchical addressing blocks to identify a first set of unmatched hierarchical addressing blocks and a second set of unmatched hierarchical addressing blocks (Paragraphs [0095], [0101]); comparing the first set of unmatched hierarchical addressing blocks with the second set of unmatched hierarchical addressing blocks; and generating the similarity score based on said comparison (Paragraphs [0058], [0060], [0200]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641